NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4593-17T4

GEORGE CONSTANTINOPOULOS,

          Plaintiff-Appellant/
          Cross-Respondent,

v.

MORGAN REALTY &
DEVELOPMENT, LLC, d/b/a
CHANNEL CLUB MARINA,
BLUE WATER MARINE
REPAIRS, INC., BORIS
ONEFATER, GREGORY
SHIFFNER, and RICHARD
WOLL,

          Defendants-Respondents/
          Cross-Appellants,

and

CERTAIN UNDERWRITERS
AT LLOYD'S, LONDON and
TARHEEL ENTERPRISES, INC.,

     Defendants.
______________________________

                   Submitted November 21, 2019 – Decided June 12, 2020
            Before Judges Alvarez, Suter and DeAlmeida.

            On appeal from the Superior Court of New Jersey,
            Law Division, Monmouth County, Docket No. L-4529-
            13.

            Scarinci & Hollenbeck, LLC, attorneys for
            appellant/cross-respondent (Charles A. Yuen, of
            counsel and on the briefs).

            James Harry Rohlfing attorney for respondents/cross-
            appellants Morgan Realty and Development, LLC and
            Blue Water Marine Repairs, Inc. (James Harry
            Rohlfing, on the joint briefs).

            Cozen O'Connor, attorneys for respondent/cross-
            appellant Boris Onefater (Michael Anthony Savino and
            William A. Lesser, on the joint briefs).

            Finazzo Cossolini O'Leary Meola & Hager, LLC,
            attorneys for respondents/cross-appellants Gregory
            Shiffner and Richard Woll (Rachel R. Hager, on the
            joint briefs).

PER CURIAM

      Plaintiff George Constantinopoulos appeals the April 30, 2018 order

dismissing his complaint against defendants Morgan Realty & Development,

LLC, d/b/a, Channel Club Marina (Marina), and Blue Water Marine Repairs,

Inc., Boris Onefater, Gregory Shiffner and Richard Woll. Defendants cross-

appeal from orders denying their motions for summary judgment, which we now

reverse, because plaintiff did not show the alleged negligence of defendants was


                                                                        A-4593-17T4
                                       2
the proximate cause of his damages. Therefore, we affirm dismissal of the

complaint, but on grounds different from the trial court. See Do-Wop Corp. v.

City of Rahway, 168 N.J. 191, 199 (2001) (providing "appeals are taken from

orders and judgments and not from opinions, oral decisions, informal written

decisions, or reasons given for the ultimate conclusion").

                                     I.

      In October 2012, plaintiff owned a house in Monmouth Beach near an

estuary of the Shrewsbury River.      The house was across the estuary from

defendant Marina. During Superstorm Sandy, plaintiff's house was extensively

damaged.

      Defendant Morgan owned and operated the Marina, which leased boat

docks on the Shrewsbury River and winter storage spaces in its parking lot. The

Great Escape was a thirty-seven-foot Formula boat owned by defendant Boris

Onefater. Horsin' Around was a thirty-three-foot Sea Swirl boat owned by

defendants Greg Shiffner and Richard Woll.

      Morgan contracted with defendant Blue Water to take boats out of the

water for storage at the Marina where they then were placed on concrete blocks

or jack stands in the parking lot area. Horsin' Around was stored there, having




                                                                       A-4593-17T4
                                          3
not been in the water all season. The Great Escape was stored a few days before

Superstorm Sandy made landfall.

      Both vessels were placed on cement blocks. Neither was secured by ropes.

Blue Water tied some of the very small boats to a tree. Boats that stayed in the

water were "tied down for every occasion" and were "double lined" as Sandy

approached.

      In 1992, there had been a significant storm and some of the smaller boats

stored in the Marina's parking area "came off their blocking" due to flood waters.

At that time, none drifted away from the Marina.

      Beginning on October 25, 2012, the Monmouth Beach Office of

Emergency Management (OEM) warned that coastal flooding from Sandy could

be severe, and could equal or exceed the flooding in 1992. Sandy struck New

Jersey on October 29, 2012. Austin L. Dooley, a meteorologist, certified that

Sandy's storm surge "was extensive across the area with inundation high water

marks" at the Marina "as high as 4.1 feet above ground level depending on

location and height of the ground." This was a higher storm surge than the 1992

storm.

      All fifty-four boats stored on land at the Marina—including the Horsin'

Around and The Great Escape—"were carried away from their original storage


                                                                          A-4593-17T4
                                        4
locations" as a "result of the historic tidal surge." Some of the boats that

remained moored in the water with extra lines "broke their lines" and were either

"sunk," "up on the docks" or "were at the marina next door." The boats tied to

the tree "broke the lines and floated away."

      The Great Escape came to rest on a fence separating plaintiff's property

from a neighbor. It was extensively damaged. Horsin' Around was found partly

on Monmouth Parkway, the road in front of plaintiff's house, and on a neighbor's

yard. It had a broken side windscreen, a few "shallow scratches to the gelcoat,"

damage to the bottom of the outboard but no significant fiberglass damage or

punctures to the hull.

      Plaintiff alleges The Great Escape and Horsin' Around struck his house

during Sandy, causing extensive damages. Phil Odom, an investigator retained

by plaintiff, opined from photographs of The Great Escape, which had been

repaired before his inspection, and from an inspection of Horsin' Around a year

after Sandy, that both boats were scratched and gouged, indicating they

"repeatedly collided with fixed objects."      Color transfers on both boats were

consistent with paint and wood on plaintiff's house. A glass fragment found in

one of gutters was made from safety glass and was the same thickness as those

from the Horsin' Around. Odom concluded the physical damage to plaintiff's


                                                                          A-4593-17T4
                                       5
house was consistent with "boats having hit it" because the house's back door

would not open, an entire room was ripped off and the concrete slab was gouged

"consistent with a propeller strike." He opined Horsin' Around made contact

with the gutter and downspout at the rear of the house based on the glass

fragment. Both boats had paint transfers consistent with the house colors. He

did not rule out that other boats or plaintiff's floating dock may have come in

contact with plaintiff's house. He did not express an opinion on whether the

boats were secured properly.

      Boats in a nearby marina in Oceanport marina were tied together in a

"spider web" fashion, and then to a bulkhead and other objects in preparation

for the storm. Boats in this marina came off their blocks but did not leave the

property. Sailboats at a nearby sailing center were piled up, and some of those

did leave that location.

      Plaintiff claimed damages from defendants of $955,600. He received

payments for these damages totaling $1,378,500, which included $990,000 from

the sale of the house and payments from FEMA and Lloyds of London.

      Plaintiff's complaint against defendants, filed in November 2013, alleged

trespass, negligence, and gross negligence. Plaintiff claimed defendants did not

take reasonable measures to move the boats to safe ground or to secure them


                                                                        A-4593-17T4
                                       6
prior to Sandy, and that his property was damaged as a result. The complaint,

amended in June 2014, added defendants Blue Water and Tarheel. 1

      A case management order required plaintiff to produce expert reports by

January 30, 2015, and defendants by March 20, 2015. Defendants filed motions

for summary judgment in August 2015. In September 2015, plaintiff filed a

cross-motion for partial summary judgment to strike defendants' "act of God"

defense. He also filed a motion to bar defendants' expert reports as net opinions.

      With a trial date of December 7, 2015, plaintiff notified defendants on

November 2, 2015, he was amending his interrogatories to include a report by

Donald Pybas, P.E. Pybas opined that defendants were "grossly negligent in

failing to plan and to move and to secure the boats and their negligence caused

the boats to float away during storm Sandy." He noted the boats were not

secured, the Marina was close to the ocean and had flooded before, defendants

retained control over the boats and how they were stored, they did not tie the

boats to other objects or measure the height of the jack stands and cinder blocks

"against a reasonable range of anticipated storm surge."



1
  Defendant Lloyd's settled with plaintiff and was removed from the complaint
along with associated claims for breach of contract. Defendant Tarheel has
settled.


                                                                          A-4593-17T4
                                        7
Defendants filed a motion to bar Pybas' testimony, which plaintiff opposed.

      On January 13, 2016, the trial court denied all the motions for summary

judgment, concluding "a reasonable jury could conclude that [d]efendants were

negligent in their preparations for" Sandy. Plaintiff's cross-motion for partial

summary judgment was rejected because the trial court determined "a reasonable

jury could find that Sandy constituted an Act of God which absolved them of

liability." On the same date, the trial court denied plaintiff's motion to bar

defendants' expert reports, finding they were not net opinions. And, it denied

defendants' motion to bar Prybas' testimony.

      In March 2016, defendants again moved to bar Pybas' testimony. In

granting the motion in March 2017, the court provided there was "[n]o valid

legal basis for submission of a late report" and it was denied for reasons set forth

in the motion. Reconsideration was denied in July 2017.

      Plaintiff filed in limine motions raising, among other issues that

references at trial to plaintiff's collateral resources and recoveries should be

barred. The court's December 7, 2017 order barred defendants from making any

reference to plaintiff's receipt of monies from collateral sources, but any verdict

in favor of plaintiff would be reduced by those amounts. This included monies

received by plaintiff for the sale of the house.


                                                                            A-4593-17T4
                                         8
      In a subsequent hearing, the trial court found that monies plaintiff received

from other sources exceeded the maximum amount of the damages he was

seeking from defendants. Therefore, on April 30, 2018, the court dismissed the

case with prejudice, reasoning that "this plaintiff could not receive any further

damages in this claim."

      Plaintiff appeals the April 30, 2018 dismissal order raising these issues:

            POINT I

            THE TRIAL COURT INCORRECTLY DENIED
            PARTIAL SUMMARY JUDGMENT TO THE
            PLAINTIFF.

            POINT II

            THE TRIAL COURT INCORRECTLY DENIED THE
            PLAINTIFF THE BENEFIT OF THE COMMON LAW
            RULE DENYING TORTFEASORS THE BENEFIT
            OF A PLAINTIFF'S INDEPENDENT COLLATERAL
            SOURCE RECOVERIES.

            POINT III

            THE TRIAL COURT'S DENIAL OF PLAINTIFF'S
            MOTION TO STRIKE REPORTS OF THE EXPERT
            WITNESSES SUBMITTED BY DEFENDANTS
            WITH   SUMMARY     JUDGMENT   MOTIONS
            SHOULD BE VACATED AND REVERSED.

            POINT IV

            THE TRIAL COURT'S BARRING OF PLAINTIFF'S
            EXPERT WITNESS DONALD BYPAS DID NOT

                                                                           A-4593-17T4
                                        9
      FOLLOW THE LAW OF THE CASE AND SHOULD
      BE REVERSED.

Defendants filed cross-appeals raising these issues:

      POINT I

      PLAINTIFF CONSTANTINOPOULOS WAS NOT
      ENTITLED TO PARTIAL SUMMARY JUDGEMENT
      [sic] BASED ON THE "ACT OF GOD" DEFENSE[.]

      A. The "Act Of God" Defense Is Not Grounds For
      Plaintiff's Partial Summary Judgement [sic].

      B. Defendants Presented Sufficient Evidence Showing
      They Acted Reasonably.

      C. Judge Quinn's Denial of "Partial Summary
      Judgement [sic]" Based On the "Act Of God" Doctrine
      Had No Effect On The Case.

      POINT II

      THE   COURT    CORRECTLY     CONSIDERED
      PLAINTIFF'S COLLATERAL SOURCES OF
      RECOVERY AND DISMISSED PLAINTIFF'S
      CLAIMS AS BEING AN IMPERMISSIBLE DOUBLE
      RECOVERY[.]

      POINT III

      THE    LAW-OF-THE-CASE    DOCTRINE     IS
      INAPPLICABLE     TO      INTERLOCUTORY
      DISCOVERY RULINGS BY A SINGLE JUDGE AND
      JUDGE QUINN DID NOT ABUSE HIS DISCRETION
      BY PRECLUDING A LATE-DISCLOSED EXPERT[.]



                                                            A-4593-17T4
                                10
POINT IV

JUDGE QUINN DID NOT ABUSE HIS DISCRETION
IN DENYING PLAINTIFF'S MOTION TO STRIKE
REPORTS OF CERTAIN EXPERT WITNESSES[.]

A. Report of A. William Gross, III.

B. Report of Anthony M. Dolhon, P.E. (co-authored by
Wayne G. Hubbard and Adam Dershowitz of
Exponent).

C. Report of Robert P. Stefanowicz.

D. Report of Gregory T. Davis and Zdenek Hejzlar.

E. Report of Dana P. Collyer.

F. Report of Austin L. Dooley.

POINT V

THE TRIAL COURT ERRED IN NOT GRANTING
DEFENDANTS'    MOTION   FOR   SUMMARY
JUDGMENT AND BY NOT LIMITING THE
PLAINTIFF'S DAMAGES TO THE COST OF NEW
GUTTERS SINCE PLAINTIFF FAILED TO
PROVIDE CREDIBLE EVIDENCE THAT ANY
DAMAGE BEYOND THE GUTTERS WAS
ATTRIBUTABLE TO ANY BOAT FROM THE BLUE
WATER MARINA[.]

POINT VI

THE TRIAL COURT SHOULD HAVE GRANTED
DEFENDANTS'    MOTION   FOR   SUMMARY
JUDGEMENT [sic] SINCE PLAINTIFF CANNOT
PROVE A DUTY OR BREACH OF THAT DUTY[.]

                                                       A-4593-17T4
                        11
            POINT VII

            THE TRIAL COURT SHOULD HAVE GRANTED
            DEFENDANTS'   MOTION   FOR    SUMMARY
            JUDGMENT BECAUSE THERE IS NO QUESTION
            THAT SANDY, THE SECOND LARGEST
            ATLANTIC STORM ON RECORD, CONSTITUTED
            AN ACT OF GOD AND PROVIDES [DEFENDANT]
            WITH AN ABSOLUTE DEFENSE TO PLAINTIFF'S
            CLAIM FOR DAMAGES

      We asked for, and received, supplemental briefing by the parties to

address three questions:

            (1) Does plaintiff's burden to establish causation
            require evidence that securing the two boats in issue
            using ties or other means more likely than not would
            have prevented them from floating free and leaving the
            marine property?

            (2) Is there evidence in the record that could support a
            finding of fact on this point?

            (3) Is expert testimony required to establish this point?

                                     II.

      We review a court's grant of summary judgment de novo, applying the

same standard as the trial court. Conley v. Guerrero, 228 N.J. 339, 346 (2017).

Summary judgment must be granted if "the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the


                                                                          A-4593-17T4
                                       12
moving party is entitled to a judgment or order as a matter of law." Templo

Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189,

199 (2016) (quoting R. 4:46-2(c)).

      Plaintiff's complaint alleged negligence. This required plaintiff to prove

four elements by a preponderance of the credible evidence: "(1) a duty of care,

(2) a breach of that duty, (3) proximate cause, and (4) actual damages."

Townsend v. Pierre, 221 N.J. 36, 51 (2015) (quoting Polzo v. Cty. of Essex, 196

N.J. 569, 584 (2008)).

      Plaintiff argued defendants breached their duty of care to plaintiff by not

securing the boats ahead of the storm because the parking lot had flooded in the

past. Plaintiff argued an expert was not required to determine the duty owed by

defendants because this issue was not technical in nature.

      "The question of whether a duty to exercise reasonable care to avoid the

risk of harm to another exists is one of fairness and policy that implicates many

factors." Vizzoni v. B.M.D., 459 N.J. Super. 554, 568 (App. Div. 2019) (quoting

Carvalho v. Toll Bros. & Developers, 143 N.J. 565, 572 (1996)). "Foreseeability

of the risk of harm is the foundational element in the determination of whether

a duty exists." Ibid. (quoting J.S. v. R.T.H., 155 N.J. 330, 337 (1998)). Whether

there is a duty "involves identifying, weighing, and balancing several factors—


                                                                         A-4593-17T4
                                      13
the relationship of the parties, the nature of the attendant risk, the opportunity

and ability to exercise care, and the public interest in the proposed solution." Id.

at 569 (quoting Hopkins v. Fox & Lazo Realtors, 132 N.J. 426, 439 (1993)).

      We agree with the trial court that defendants had a duty to take reasonable

precautions in light of the oncoming storm, and that it was foreseeable others

outside the Marina could be at risk of harm by unmoored boats. But the extent

and nature of reasonable precautions needed to be informed by expert testimony,

because the issues were beyond the knowledge of the average juror. See Butler

v. Acme Mkts. Inc., 89 N.J. 270, 283 (1982) (providing that expert testimony is

required when "the matter to be dealt with is so esoteric that jurors of common

judgment and experience cannot form a valid judgment as to whether the

conduct of the party was reasonable"). Plaintiff was required to have expert

testimony on these issues.

      More critically, plaintiff was required to show that defendants' negligence

was the proximate cause of the boats leaving the Marina and causing his

damages. See O'Brien (Newark) Cogeneration, Inc. v. Automatic Sprinkler

Corp. of Am., 361 N.J. Super. 264, 274 (App. Div. 2003) (citing Paxton v.

Misiuk, 34 N.J. 453, 463 (1961)) (providing that a plaintiff must prove "not only

that defendant was negligent, but also that defendant's negligence was a


                                                                            A-4593-17T4
                                        14
proximate cause of the injuries and damages suffered").         "Proximate cause

consists of 'any cause which in the natural and continuous sequence, unbroken

by an efficient intervening cause, produces the result complained of and without

which the result would not have occurred.'" Vizzoni, 459 N.J. Super. at 568

(quoting Conklin v. Hannoch Weisman, 145 N.J. 395, 418 (1996)).               "[A]

plaintiff must show that a defendant's conduct constituted a cause-in-fact of his

injuries." Id. at 574 (alteration in original) (quoting Dawson v. Bunker Hill

Plaza Assocs., 289 N.J. Super. 309, 322 (App. Div. 1996)).            "[A]n act or

omission is not regarded as a cause-in-fact of an event if the event would have

occurred without such act or omission." Thorn v. Travel Care, Inc., 296 N.J.

Super. 341, 346 (App. Div. 1997) (citing Kulas v. Pub. Serv. Elec. & Gas Co.,

41 N.J. 311, 317 (1964)). The question is whether the omission is a substantial

factor in bringing about the injury or damage. Ibid. The Supreme Court stated

in Townsend:

            to prove the element of causation, plaintiffs bear the
            burden to ["]introduce evidence which affords a
            reasonable basis for the conclusion that it is more likely
            than not that the conduct of the defendant was a cause
            in fact of the result. A mere possibility of such
            causation is not enough; and when the matter remains
            one of pure speculation or conjecture, or the
            probabilities are at best evenly balanced, it becomes the
            duty of the court to direct a verdict for the defendant.["]


                                                                           A-4593-17T4
                                       15
            [221 N.J. at 60-61 (quoting Davidson v. Slater, 189 N.J.
            166, 185 (2007)).]

      We asked the parties to address causation in the three questions we posed.

We have carefully reviewed the responses and the record, concluding that

plaintiff has not demonstrated the manner in which defendants' alleged

negligence was the cause in fact of the damage. It was plaintiff's burden to show

through expert testimony that there was a feasible method by which defendants

could have prevented the boats from floating away from the Marina during

Superstorm Sandy. Plaintiff did not provide a reasonable basis to con clude that

if the boats had been secured by any of the means they suggested that this more

likely than not would have prevented these two boats from breaking free in the

storm surge caused by Superstorm Sandy.

      A typical juror would not know about the power of the storm surge from

Sandy, or whether these boats could be secured in a manner to withstand this.

Plaintiff never addressed this issue; he simply assumed that if the boats were

tied up, they would not have gone free.

      Plaintiff's experts did not address this issue. Odom concluded the boats

more than likely struck the house. He did not express any opinion on the way

they were stored or secured. Plaintiff's other proposed expert, Pybas, whose

testimony was excluded, opined that defendants might have attempted to tie the

                                                                         A-4593-17T4
                                      16
boats to physical objects or to other boats, but did not opine that this was a

feasible alternative in this storm. Therefore, whether or not his testimony was

excluded, he did not directly address proximate cause. 2

      This is not a res ipsa loquitur case as plaintiff argues. "Res ipsa loquitur

is an equitable doctrine that allows, in appropriate circumstances, a permissive

inference of negligence to be drawn against a party who exercises exclusive

control of an instrumentality that malfunctions and causes injury to another."

McDaid v. Aztec W. Condo. Ass'n, 234 N.J. 130, 135 (2018). There are three

elements: "(a) the occurrence itself ordinarily bespeaks negligence; (b) the

instrumentality was within the defendant's exclusive control; and (c) there is no

indication in the circumstances that the injury was the result of the plaintiff 's

own voluntary act or neglect." Jerista v. Murray, 185 N.J. 175, 192 (2005)

(quoting Buckelew v. Grossbard, 87 N.J. 512, 525 (1981)). The fact that the

boats floated free during the storm surge of a hurricane did not mean there was

negligence nor were the boats exclusively within defendants' control once the

hurricane struck.


2
   Plaintiff argues Pybas' testimony should not have been barred based on the
law of the case doctrine, but that doctrine "is entirely inapposite" in
circumstances such as here where "the same judge is reconsidering his own
interlocutory ruling." Lombardi v. Masso, 207 N.J. 517, 539 (2011). Also,
plaintiff never asked to extend the discovery deadlines on this issue.
                                                                          A-4593-17T4
                                       17
       In The Louisiana, the Supreme Court held that a drifting vessel "is

conclusive evidence that she was not sufficiently and properly secured" and

"must be liable for the damages . . . unless she can show affirmatively that the

drifting was the result of inevitable accident." 70 U.S. 164, 173-74 (1865). That

holding does not apply here. This is not an admiralty case; the boats were not

in navigable water but were stored on land. See 46 U.S.C. § 30101 (extending

admiralty jurisdiction to cases of injury or damage caused by a vessel on

navigable waters where the injury or damage is done on land).

       That some other boats in other marinas did not leave the property has no

bearing on the negligence of this Marina. Plaintiff did not establish whether the

storm surge, wind conditions, types of boats, and geography were comparable.

An expert is necessary for this comparison.

       Defendants were entitled to summary judgment dismissing the complaint

because plaintiff did not prove that defendants' alleged negligence was the

proximate cause of his damages. Because this issue is dispositive, we have not

addressed the other issues raised by the parties.

       The orders denying defendants' motions for summary judgment are

reversed and summary judgment is entered in favor of defendants against

plaintiff.


                                                                         A-4593-17T4
                                       18